Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO.:

FERNANDO COELLO

Plaintiff,
v

FAST TRANSPORT ASSOCIATES, INC.,
a Florida Corporation,
NORBERTO MARTINEZ, individually,

Defendants.
/

COMPLAINT
Plaintiff, FERNANDO COELLO (“Coello”), under the provisions of the Fair Labor
Standard Act (“FLSA”) of 1938, as amended, 29 U.S.C. § 216(b), files this Complaint against
Defendants, FAST TRANSPORT ASSOCIATES, INC. (“Fast Transport”) d/b/a Rapido Cargo
and NORBERTO MARTINEZ (“Martinez”) individually, and alleges, as follows:
PARTIES, JURISDICTION, AND VENUE
1. This Court has subject matter jurisdiction over Plaintiff's federal law claims
pursuant to 28 U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations
of Plaintiff's federal civil and statutory rights.
2, At all material times, Fast Transport is, and was, a Florida corporation, authorized
to conduct and conducting business in Miami-Dade County, Florida.
3. At all material times, Norberto Martinez is sui juris and a resident of Miami-Dade

County, Florida.

 
 

Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 2 of 9

4, At all material times, Fernando Coello is sui juris and a resident of Miami-Dade
County, Florida.
5. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b)

and (c) as a substantial part of the events or omissions giving rise to the claims that occurred

in this judicial district.

6. This is an action for unpaid overtime compensation and retaliation, as weil as an
additional amount as liquidated damages, costs and reasonable attorney’s fees pursuant to the
FLSA, § 207.

7. Upon information and belief, the annual gross revenue of Fast Transport was at all
times material hereto in excess of $500,000.00 per annum.

8. At all material times hereto, Fast Transport was and continues to be an enterprise
engaged in interstate commerce.

9, At all material times hereto, Fast Transport operated as an organization which
purchased equipment and products manufactured outside the state of Florida; provided services
to or sold, marketed, or handled goods and materials to customers throughout the United States;
provided services for goods sold and transported from across state lines; obtained, solicited,
and accepted funds from sources outside the state of Florida; used telephonic transmissions
traversing state lines in the ordinary course of business; transmitted funds outside the state of
Florida; and otherwise regularly engaged in interstate commerce.

10, Asaresult of the services provided by Fast Transport, two or more of its employees
regularly handled and worked with goods and materials moved in or produced in interstate

commerce,

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 3 of 9

11, By reason of the foregoing, Fast Transport is and was, during all times material
hereto, an enterprise engaged in commerce or in the production of goods for commerce as
defined by the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.

12, Plaintiff regularly utilized and handled materials, equipment and goods
manufactured and purchased from outside the state of Florida and regularly used the
instrumentalities of interstate commerce in their world,

13. Upon information and belief, Martinez is the president of Fast Transport and has
economic and day-to-day control of Fast Transport, and of the nature and structure of
Plaintiff's employment relationship with Fast Transport and is therefore an employer as
defined by 29 U.S.C., Section 203 (d).

GENERAL ALLEGATIONS

14. Upon information and belief, Fast Transport employed Plaintiff for six (6) years
and ten (10) months from approximately February 2012 to December 2018.

15. During Plaintiff's employment, he was employed as a Driver/Delivery Man earning
$17.50 per hour.

16. ‘At all material times, Fast Transport’s gross annual revenues were im excess of
$500,000.00.

17. Throughout his employment with Fast Transport, Plaintiff routinely worked forty-
four (44) hours per week, forty (40) regular hours and four (4) overtime hours.

18.  Additionaily, Fast Transport and Martinez routinely docked Plaintiff's hours
attributing it to a lunch break, even though Plaintiff did not take lunch breaks.

19. Asa result, plaintiff worked in excess of seventeen (17) hours of overtime per
month. Notwithstanding, Fast Transport failed/refused to pay. to Plaintiff the overtime wages

as required by the FLSA.

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 4 of 9

20. Plaintiff complained about unpaid overtime wages, but Defendants failed/refused
to resolve the issue.

21. Upon information and belief, Martinez is the president of Fast Transport and has
economic control of Fast Transport, and of the nature and structure of Plaintiff's employment
relationship with Fast Transport.

22. Notwithstanding, Fast Transport and Martinez willfully and intentionally
failed/refused to pay to Plaintiff the federally required overtime wages for all hours he worked
over forty (40) hours.

23. Fast ‘Transport knew of the overtime requirements of the FLSA and
willfully/intentionally/recklessly failed to investigate whether its payroll practices were in
accordance with the FLSA.

24. Martinez knew of the overtime requirements of the FLSA and
willfully/intentionally/recklessly failed to investigate whether Fast Transport’s payroll practices
were in accordance with the FLSA.

25. Plaintiff complained to Fast Transport and Martinez that he was not being properly
compensated for his overtime.

26. As a result of the overtime and retaliation violations, Plaintiff has suffered and is
entitled te unpaid wage compensation and damages.

27. Plaintiff has complied with all conditions precedent to filing this action.

28. Plaintiff has retained the law offices of the undersigned attorney to represent him
in this action and is obligated to pay a reasonable attorney’s fee.

PRE-SUIT DEMAND
29. On April 10, 2019, Plaintiff through his undersigned counsel, sent to Fast

Transport a written pre-suit demand regarding the violations of the overtime provisions of the

4

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 5 of 9

FLSA, and requesting Employer pay the amounts owed and damages, but Fast Transport
failed/refused to do so (“Demand”).
COUNT I
VIOLATIONS OF THE OVERTIME PROVISIONS OF FLSA
AGAINST FAST TRANSPORT

30. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-nine (29)
above.

31. This is an action against Fast Transport for overtime compensation pursuant to 29
U.S.C. § 216(B).

32.  Plaintiffroutinely worked in excess of forty (40) hours per week for Fast Transport.

33. Specifically, Plaintiff worked-a total of forty-four (44) hours per week, forty (40)
regular hours and four (4) overtime hours.

34. Plaintiff was a non-exempt hourly employee, entitled to be compensated at the rate
of one and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

35, Fast Transport knew or should have known that Plaintiff suffered or was permitted
to work overtime for Fast Transport as defined in 29 U.S.C. § 203 (g).

36. Fast Transport failed and/or refused to compensate Plaintiff for such work in excess
of forty (40) hours at rates no less than one and one-half times the regular rates, for which he
was employed, contrary to the provisions of 29 U.S.C. § 207 (a).

37. Atal material times, Fast Transport knew or should have known that such refusal
and/or failure is prohibited by the FLSA.

38. Notwithstanding, Fast Transport intentionally and willfully violated the FLSA, as

cited herein.

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 6 of 9

39. Atal! material times, Fast Transport failed/refused to maintain proper time records
as mandated by the FLSA regarding the overtime hours worked by Plaintiff.
40, As aresult, Plaintiff has been damaged and is entitled to be compensated for his

loss.
COUNT HT
VIOLATIONS OF THE OVERTIME PROVISIONS OF FLSA
AGAINST MARTINEZ

41, Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-nine (29)
above.

42, This is an action against Martinez for overtime compensation pursuant to 29 U.S.C.
§ 216(B).

43, Plaintiff routinely worked in excess of forty (40) hours per week for Martinez.

44, Specifically, Plaintiff worked a total of forty-four (44) hours per week, forty (40)
regular hours and four (4) overtime hours.

45, Defendant, Martinez, had day-to-day and operational control of Plaintiff and his
compensation structure and is therefore an employer pursuant to 29 U.S.C. § 203(d).

46, Plaintiff was a non-exempt employee, entitled to be paid at the rate of one and one-
half for all hours worked in excess of forty (40) hours per week:

47. Martinez knew or should have known that Plaintiff suffered or was permitted to
work overtime for Fast Transport as defined in 29 U.S.C. § 203 (g).

48. Martinez failed and/or refused to compensate Plaintiff for such work in excess of
forty (40) hours at rates no less than one and one-half times the regular rates for which he was
employed, contrary to the provisions of 29 U.S.C. § 207 (a).

49, At all material times, Martinez knew or should have known that such refusal and/or

failure is prohibited by the FLSA,

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 7 of 9

50. Notwithstanding, Martinez intentionally and willfully violated the FLSA as cited
herein.

51. At all material times, Martinez failed/refused to maintain proper time records as
mandated by the FLSA regarding the overtime hours worked by Plaintiff.

52, As aresult, Plaintiff has been damaged and is entitled to be compensated for his

joss.

COUNT IH
RETALIATION UNDER FLSA
AGAINST FAST TRANSPORT

53. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-nine (29)
above.

54. Fast Transport unlawfully retaliated based on Plaintiffs lawful opposition to
unlawful employment practices. Specifically, Fast Transport retaliated in response to
Plaintiffs complaint about overtime wages, in violation of § 215(a)(3) of the FLSA.

55. Defendant was not properly compensating Plaintiff for his overtime hours worked
and Plaintiff complained about the issue.

56. Subsequently, Fast Transport terminated Plaintiff's employment in or about
December 2018, in retaliation for his valid complaint regarding overtime wages.

57. As aresult, Plaintiff has been damaged and is entitled to be compensated for his

loss.

COUNT IV
RETALIATION UNDER FLSA
AGAINST MARTINEZ
58. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-nine (29)

above,

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 8 of 9

59. Martinez unlawfully retaliated based on Plaintiff's lawful opposition to unlawful
employment practices. Specifically, Martinez retaliated in response to Plaintiff's complaint
about overtime wages, in violation of § 215(a)(3) of the FLSA.

60. Defendant was not properly compensating Plaintiff for his overtime hours worked
and Plaintiff complained about the issue.

61. Subsequently, Martinez terminated Plaintiff's employment in or about December
2018, in retaliation for his valid complaint regarding overtime wages.

62.  Asaresult, Plaintiff has been damaged and is entitled to be compensated for his
loss.

PLAINTIFF’S DEMAND FOR JURY TRIAL

63. Plaintiff hereby demands a jury triai of ali issues so triable.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff, Fernando Coello, respectfully requests that judgment be
entered in his favor against Defendants Fast Transport and Martinez, as follows:

(a) Declaring pursuant to 29 U.S.C. § 206(a), 28 U.S.C §2201 and §2202, that the acts
and practices of the Defendants complained of herein are in violation of the FLSA;

(b) Permanently enjoining the Defendants, their agents, officers and employees from
engaging in all practices found by this Court to be in violation of the FLSA;

(c) Awarding Plaintiff legal and equitable relief including, but not limited to,
reinstatement, payment for lost and withheld compensation, and overtime wage compensation
for all hours that he worked for Defendants over forty (40) hours per week, but for which he
was not compensated at the required overtime rate;

(d) Awarding Plaintiff liquidated damages;

 
Case 1:19-cv-22554-MGC Document1 Entered on FLSD Docket 06/20/2019 Page 9 of 9

(e) Awarding Plaintiff reasonable attorney’s fees, costs, interest, and expenses of this
litigation pursuant to 29 U.S.C. §216(b);
(H Ordering any other further relief that this Court may deem just and proper.

Respectfully submitted this 20 day of June 2019.

By: /s/ Henry Hernandez
Henry Hernandez, Esq.

Florida Bar No. 542601

Law Office of Henry Hernandez, P.A.
Co-Counsel for Plaintiff -

2655 S. Le Jeune Road, Suite 802

Coral Gables, FL 33134

Fimail: Henry @HHLAWFLORIDA.com
Tel: 305.771.3374

 

By: /s/ Monica Espino

Monica Espino, Esq.

Florida Bar No. 834491

Espino Law

Co-Counsel for Plaintiff

2655 8. Le Jeune Road, Suite 802
Corai Gables, FL 33134

Email: me@espino-law.com
Tel: 305.704.3172

 
